STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   April 11, 2017
              Plaintiff-Appellee,

v                                                                  No. 331114
                                                                   Calhoun Circuit Court
ARIC LAMONT HOLLOWAY,                                              LC No. 2015-001302-FC

              Defendant-Appellant.


Before: BORRELLO, P.J., and WILDER and SWARTZLE, JJ.

PER CURIAM.

        Defendant, Aric Lamont Holloway, appeals as of right his jury trial conviction of armed
robbery, MCL 750.529. Defendant was sentenced to 9 to 25 years’ imprisonment, with 274 days
credit, plus fines and court costs. For the reasons set forth in this opinion, we affirm.

                                      I. BACKGROUND

        On March 19, 2015, defendant went to a home to purchase some marijuana from the
alleged victim in this case. According to the testimony of the victim, defendant and defendant’s
cousin robbed the victim while he was standing in the kitchen. The victim testified that he heard
the sound of something like a shotgun being racked behind him and when he turned around he
saw a shotgun, but not the face of the person holding the shotgun. Next, the victim claimed,
defendant and his cousin told him to get up against the wall and they took between $1,200 and
$1,300 from the victim. They also took the victim’s backpack which contained, according to the
victim, approximately $2,500 worth of marijuana.

        The victim further testified that after defendant and his cousin took his backpack, they
walked the victim out to his car so he could move and allow defendant and his cousin to leave
the residence. After moving his car, the victim testified that he saw defendant and his cousin
leave the driveway. The victim followed behind them while phoning 9-1-1 as to the defendant’s
whereabouts. According to the victim, while he was following defendant and his cousin,
defendant stopped the car, aimed the shotgun at the victim, and fired three shots at him.

        Eventually defendant and his cousin stopped the vehicle in which they were riding.
According to the victim and police testimony, police accompanied by a canine unit, searched the
immediate area surrounding the vehicle and soon discovered defendant. Defendant told police
that he and his cousin had simply been out for a walk, a story he later recanted.

                                               -1-
       At his trial defendant testified to a different version of events. According to defendant,
he had made arrangements with the victim to purchase one-half pound of marijuana. However,
defendant did not feel as though he should have to pay the asking price of $900 to $1,200 for the
marijuana as defendant believed that the victim had “shorted” him on prior marijuana purchases.
According to defendant, when the victim refused to sell him the marijuana for $500 he simply
took the backpack containing the marijuana and fled. According to defendant, it was the victim
who fired the shots as the he was pursuing defendant through the streets of Albion, Michigan.

        In closing arguments, defense counsel told the jury that defendant had committed the
crime of larceny by stealing the victim’s backpack. However, defense counsel stated that the
prosecution failed to prove beyond a reasonable doubt that defendant committed armed robbery
because the victim’s testimony left “too many questions” unanswered. Defense counsel noted
that the prosecution chose to charge defendant with armed robbery and assault with the intent to
murder, MCL 750.83, but the facts did not establish that defendant committed either crime. The
jury found defendant guilty of armed robbery but not guilty of assault with intent to commit
murder. This appeal then ensued.

                                          II. ANALYSIS

       On appeal, defendant argues that he was denied the effective assistance of counsel
because he testified that he was guilty of a lesser included offense of armed robbery, however,
defense counsel failed to request jury instructions on the lesser included offenses of larceny of a
person, MCL 750.357, and unarmed robbery, MCL 750.530(1).

        “Whether a person has been denied effective assistance of counsel is a mixed question of
fact and constitutional law.” People v LeBlanc, 465 Mich. 575, 579; 640 NW2d 246 (2002). The
trial court’s “factual findings are reviewed for clear error, while its constitutional determinations
are reviewed de novo.” People v Matuszak, 263 Mich. App. 42, 48; 687 NW2d 342 (2004).
However, because defendant failed to move for a new trial or an evidentiary hearing, this Court’s
review of his ineffective assistance of counsel claim is limited to errors apparent on the record.
People v Sabin (On Second Remand), 242 Mich. App. 656, 659; 620 NW2d 19 (2000).

         To prevail on a claim of ineffective assistance of counsel, a defendant must establish that
“(1) the performance of his counsel was below an objective standard of reasonableness under
prevailing professional norms and (2) a reasonable probability exists that, in the absence of
counsel’s unprofessional errors, the outcome of the proceedings would have been different.” Id.
“A defendant must overcome a strong presumption that the assistance of his counsel was sound
trial strategy, and he must show that, but for counsel’s error, the outcome of the trial would have
been different.” Id.

        A necessarily included lesser offense is an offense “in which the elements of the lesser
offense are completely subsumed in the greater offense.” People v Mendoza, 468 Mich. 527, 532
n 3; 664 NW2d 685 (2003). “[A] requested instruction on a necessarily included lesser offense
is proper if the charged greater offense requires the jury to find a disputed factual element that is
not part of the lesser included offense and a rational view of the evidence would support it.”
People v Cornell, 466 Mich. 335, 357; 646 NW2d 127 (2002).


                                                -2-
       Larceny from a person “is a necessarily included offense of robbery.” People v Light,
290 Mich. App. 717, 725; 803 NW2d 720 (2010). In addition, robbery or unarmed robbery is “a
necessarily included lesser offense of armed robbery.” People v Reese, 466 Mich. 440, 446-447;
647 NW2d 498 (2002).

        Defendant testified that he took the victim’s backpack that contained the marijuana, put it
in the Durango’s backseat, and drove away. Defendant’s testimony supported a jury instruction
on larceny from a person because defendant admitted that he stole the victim’s backpack. MCL
750.357. As a result, the trial court would have been required to give a larceny from a person
instruction if defendant had requested it. Cornell, 466 Mich. at 361.

       Further, defendant testified that he set up the meeting with the victim to purchase
marijuana, but did not plan to pay full price for it. He testified that the victim had “shorted” him
on prior marijuana purchases. Defendant claimed that he and the victim “exchanged words”
concerning the price of the marijuana in the driveway. In addition, defendant’s cousin
accompanied defendant, whereas the victim was alone. However, defendant testified that he
never had a gun. This testimony supported a jury instruction on unarmed robbery because the
jury could infer that defendant “assault[ed] or put[] [the victim] in fear” by bringing his cousin,
who the victim did not recognize; accusing the victim of providing insufficient marijuana in prior
dealings; and arguing with the victim regarding the price of the marijuana. MCL 750.530(1).
Thus, the trial court would have been obligated to give an unarmed robbery instruction if
defendant had requested it. Cornell, 466 Mich. at 361.

        While defendant argues that the failure to request jury instructions on these lesser
included offenses constituted ineffective assistance of counsel, he also concedes that failure to
request the instructions can be viewed as an “all or nothing” trial strategy. The issue, defendant
contends, was that failure to request the jury instructions in this case was not a reasonable trial
strategy. We begin our analysis of defendant’s argument by noting that this Court has long
recognized that an “all or nothing” strategy may be reasonable in certain cases. In People v
Nickson, 120 Mich. App. 681, 687; 327 NW2d 333 (1982),1 this Court stated: “The decision to
proceed with an all or nothing defense is a legitimate trial strategy.” (Internal citations omitted).
While we concur with defendant’s argument that the decision to procced with an “all or nothing”
defense may not be a legitimate strategy in all trials, he fails to point to any fact or issue which
would have us hold that to employ such a strategy in this case was unreasonable. For example,
defendant does not argue that defense counsel failed to understand that defendant had a legal
right for the jury to be instructed on the named lesser included offenses. Rather his argument of
unreasonableness is founded solely on speculation; that the jury could not acquit when defendant
had admitted to a lesser crime, and further, that had the jury been instructed on the lesser
included offenses they may have found him guilty of a lesser charge. However, as recognized by
this Court in Robinson, 154 Mich. App. at 94, the decision not to request instructions on lesser



1
  See also, People v Robinson, 154 Mich. App. 92, 94; 397 NW2d 229 (1986) (recognizing that
counsel’s decision not to request any instructions on lesser included offenses can constitute
sound trial strategy because instructions on lesser offenses may reduce the chance of acquittal).


                                                -3-
included offenses may also bolster the chances of acquittal if the jury is not allowed to convict
on lesser included offenses.

        In addition to recognizing that an “all or nothing” trial strategy can be reasonable in some
cases, this Court has also held that defense counsel’s decision whether to request a lesser
included offense instruction is a matter of trial strategy. People v Dunigan, 299 Mich. App. 579,
584; 831 NW2d 243 (2013); People v Sardy, 216 Mich. App. 111, 116; 549 NW2d 23 (1996).
Furthermore, defendant’s arguments fail to consider the long-held principle that: “[d]efense
counsel is given wide discretion in matters of trial strategy because many calculated risks may be
necessary in order to win difficult cases.” People v Unger, 278 Mich. App. 210, 242, 749 NW2d
272 (2008).

         Lastly, had defendant requested the jury be charged with the lesser included crime of
larceny from a person defendant would likely be arguing that trial counsel was ineffective for
placing their client on the stand to admit to a crime which their attorney then requested the jury
consider. Such paradoxes are an inherent component of defending a criminal client, and also a
reason why appellate courts refrain from substituting its judgment for that of counsel regarding
matters of trial strategy, or accessing trial counsel’s competence with the benefit of hindsight.
People v Rockey, 237 Mich. App. 74, 76-77; 601 NW2d 887 (1999). Accordingly, because
defendant has failed to demonstrate that trial counsel’s performance fell below an objective
standard of reasonableness, Sabin (On Second Remand), 242 Mich. App. at 659, he is not entitled
to relief.

       Affirmed.



                                                             /s/ Stephen L. Borrello
                                                             /s/ Kurtis T. Wilder
                                                             /s/ Brock A. Swartzle




                                                -4-